                            UNITED STATES DISTRICT COURT                             JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 18-10520-DMG (ASx)                                      Date    March 5, 2019

 Title Michael Ouziel v. Thunderbird Collection Specialists, Inc., et al.                Page     1 of 1


 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                 NOT REPORTED
               Deputy Clerk                                               Court Reporter

     Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
              None Present                                                None Present

Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

        In light of the parties’ notice of settlement, this action is placed in inactive status. By May
6, 2019, the parties shall file either (1) a stipulation and proposed order for dismissal of the action
or judgment, or (2) a motion to reopen if settlement has not been consummated. Upon the failure
to timely comply with this Order, this action shall be deemed dismissed as of May 7, 2019.

        This Court retains full jurisdiction over this action and this Order shall not prejudice any
party to this action.

IT IS SO ORDERED.




 CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
